Case 1:16-cv-20905-WPD Document 437 Entered on FLSD Docket 08/31/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 16-20905-CIV-DIMITROULEAS

   CENTER FOR INDIVIDUAL RIGHTS,
                                                                 Magistrate Judge Becerra
          Plaintiff,
   vs.


   IRINA CHEVALDINA,

         Defendant.
   ____________________________________/

                  ORDER APPROVING REPORT OF MAGISTRATE JUDGE

          THIS CAUSE is before the Court on the Omnibus Order on Plaintiff’s Motion for

   Contempt and Plaintiff’s Motion for Order to Show Cause (the “Report”) [DE 433] and

   Plaintiff’s Objections to the Order [DE 433] Dated August 10, 2021 (“Plaintiff’s Objections”)

   [DE 435]. The Court will construe the Magistrate Judge’s Order as a Report and

   Recommendation. Accordingly, the Court has conducted a de novo review of the Report [DE

   432] and Plaintiff’s Objections [DE 435] and otherwise fully advised in the premises.

          A party seeking to challenge the findings in a report and recommendation of a United

   States Magistrate Judge must file “written objections which shall specifically identify the

   portions of the proposed findings and recommendation to which objection is made and the

   specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006)

   (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)). “It is critical that the objection be

   sufficiently specific and not a general objection to the report.” Macort, 208 F. App’x at 784

   (citing Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)). If a party makes a timely and specific

   objection to a finding in the report and recommendation, the district court must conduct a de
Case 1:16-cv-20905-WPD Document 437 Entered on FLSD Docket 08/31/2021 Page 2 of 4




   novo review of the portions of the report to which objection is made. Macort, 208 F. App’x at

   783-84; see also 28 U.S.C. § 636(b)(1). The district court may accept, reject, or modify in whole

   or in part, the findings or recommendations made by the Magistrate Judge. Macort, 208 F. App’x

   at 784; 28 U.S.C. § 636(b)(1). Accordingly, the Court has undertaken a de novo review of the

   record and the Objections.

          After presiding over a nearly two-hour hearing on Plaintiff's Motion for an Order Holding

   Defendant in Contempt [DE 348] and Plaintiff’s Motion for Order to Show Cause Why

   Defendant Should Not be Held in Contempt for Fabrication of Evidence and Fraud Upon the

   Court [DE 240], Magistrate Judge Becerra recommends that the motions be denied.

          Defendant objects first objects to Magistrate Judge Becerra’s choice to issue an order

   denying the motions rather than entering a report and recommendation. Without determining that

   Magistrate Judge Becerra was incorrect to enter an order rather than a report and

   recommendation, the Court will construe her order as a report and recommendation and review

   such de novo.

          Having carefully considered Plaintiff’s Objections and having reviewed the arguments,

   case law, and evidence presented, the Court overrules the Objections. The Court agrees with the

   analysis and conclusions set forth in Magistrate Judge Becerra’s well-reasoned Report.

          In its Objections to the Report and Recommendation, Plaintiff takes issue with multiple

   portions of the Magistrate Judge’s reasoning. First, Plaintiff appears to contend that the

   Magistrate Judge gave too much weight to Defendant’s pro se status. Second, Plaintiff takes

   issue with Magistrate Judge Becerra’s reasoning that the motion for an order to show cause

   “should be denied in its entirety because a finding that Defendant engaged in fabrication would

   have no substantive effect on the proceedings before the Court. The exhibit at issue was the
Case 1:16-cv-20905-WPD Document 437 Entered on FLSD Docket 08/31/2021 Page 3 of 4




   foundation for Defendant’s DPPA Counterclaim for which the District court already granted

   summary judgment in favor of Plaintiff.” Plaintiff believes that this reasoning is inconsistent

   with the Eleventh Circuit’s mandate.

           As to the Motion for an Order Holding Defendant in Contempt the Court agrees with

   Magistrate Judge Becerra’s reasoning that the Motion should be denied because “the suggestion

   that Defendant be held in criminal contempt for failure to provide information that she is no

   longer required to produce is rejected as excessive.” Order 12, [DE 433]. The weight given to

   Defendant’s pro se status would not alter this Court’s finding that holding Defendant being held

   in criminal contempt in the present context would be excessive and a waste of judicial resources.

           As to the Motion for Order to Show Cause Why Defendant Should Not be Held in

   Contempt for Fabrication of Evidence and Fraud Upon the Court, the Court similarly agrees with

   Magistrate Judge Becerra’s findings that further sanctions of Defendant would be excessive and

   a waste of judicial resources given the evidence thus presented of fraud, the posture of the case,

   and Defendant’s pro se status. Such reasoning does not appear to conflict with the Eleventh

   Circuit’s holding that the sanctions issues were not merely moot upon the entrance of a final

   judgment in this case.

      I.      CONCLUSION

           For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

              1. The Report and Recommendation [DE 433] is hereby APPROVED;

              2. The Objections [DE 435] are OVERRULED;

              3. Plaintiff's Motion for an Order Holding Defendant in Contempt [DE 348] is

                  DENIED
Case 1:16-cv-20905-WPD Document 437 Entered on FLSD Docket 08/31/2021 Page 4 of 4




              4. Plaintiff’s Motion for Order to Show Cause Why Defendant Should Not be Held

                  in Contempt for Fabrication of Evidence and Fraud Upon the Court [DE 240] is

                  DENIED.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 30th day of August, 2021.




   Copies furnished to:
   Counsel of record
